EXHIBIT 16,1 January3,2013 Securities and Exchange Commission treet NE Washington, DC 20549 RE: Novus Robotics Inc. We have read the statements that we understand Novus Robotics Inc. will include under Item 4.01 of the Form 8-K report it will file regarding the recent change of auditors.We agree with such statements made regarding our firm. Very truly yours, De Joya Griffith, LLC Certified Public Accountants De Joya Griffith, LLC ● 2580 Anthem Village Dr. ● Henderson, NV ● 89052 Telephone (702) 563-1600 ● Facsimile (702) 920-8049 www.dejoyagriffith.com
